MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	137	
Docket:	      Cum-18-104	
Submitted	
  On	Briefs:	 September	26,	2018	
Decided:	     October	4,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                             IN	RE	CHILD	OF	TIFFANY	F.	
	
	
PER	CURIAM	

       [¶1]		Tiffany	F.	appeals	from	a	judgment	of	the	District	Court	(Portland,	

Powers,	J.)	finding	circumstances	of	jeopardy	to	her	newborn	child’s	health	and	

welfare	 pursuant	 to	 §	 4035(4-A)	 (2017).	 	 She	 argues	 that	 the	 evidence	 was	

insufficient	to	support	the	trial	court’s	finding	of	jeopardy.		Because	the	record	

evidence	supports	the	court’s	finding	and	determination	of	jeopardy,	we	affirm	

the	judgment.			

                                    I.		BACKGROUND	

       [¶2]	 	 On	 November	 28,	 2017,	 after	 receiving	 several	 reports	 regarding	

the	care	and	safety	of	the	newborn	child,	the	Department	of	Health	and	Human	

Services	visited	the	mother	and	child	in	the	hospital.		The	next	day,	concerned	

about	 the	 mother’s	 inability	 to	 properly	 care	 for	 the	 child,	 particularly	 her	

failure	 to	 properly	 support	 the	 newborn’s	 head	 and	 her	 noncompliance	 with	

medical	 advice	 and	 breastfeeding	 instructions,	 the	 Department	 facilitated	 a	
2	

family	team	meeting	during	which	the	caseworker,	the	mother,	and	a	maternal	

aunt	agreed	that	the	child	would	be	released	to	the	care	of	the	maternal	aunt	

upon	discharge	from	the	hospital.			

      [¶3]	 	 The	 Department	 filed	 a	 petition	 for	 a	 child	 protection	 order	 on	

January	 2,	 2018,	 when	 the	 child	 was	 approximately	 five	 weeks	 old.	 	 See	 22	

M.R.S.	§	4032	(2017).		The	petition	alleged	that	the	mother	was	unable	to	safely	

care	for	the	child,	declined	to	follow	the	medical	recommendations	of	hospital	

staff,	 repeatedly	 co-slept	 with	 the	 child	 in	 the	 hospital,	 and	 refused	 to	

supplement	the	child’s	feedings	with	formula	when	the	newborn	began	to	lose	

weight	following	birth.		On	February	8	and	9,	2018,	the	court	held	a	jeopardy	

hearing	and	made	oral	findings	that	the	child	was	in	circumstances	of	jeopardy.		

See	22	M.R.S.	§	4035(1)	(2017).		On	February	 13,	the	court	(Powers,	J.),	after	

reaching	 findings	 of	 fact	 by	 a	 preponderance	 of	 the	 evidence,	 entered	 a	

jeopardy	order	granting	custody	to	the	Department.		See	22	M.R.S.	§	4035(2)	

(2017).		The	court	made	the	following	findings	of	fact,	which	are	supported	by	

competent	 record	 evidence.	 	 See	 In	 re	 Destiny	 T.,	 2009	 ME	 26,	 ¶	 14,	

965	A.2d	872.	

      	     It	is	likely	that	[the	mother]	failed	to	support	the	child’s	head,	
      attempted	 to	 co-sleep	 with	 her	 child,	 disregarded	 breast-feeding	
      instructions,	refused	recommended	shots	for	the	child,	refused	to	
      supplement	 insufficient	 breast	 milk	 with	 formula	 .	 .	 .	 .	 	 She	 did	
                                                                              3	

      independent	research	on	various	parenting	and	health	topics,	some	
      of	 which	 apparently	 convinced	 her	 to	 act	 in	 opposition	 to	
      recommended	 medical	and	proper	parenting	advice	she	received	
      in	 the	 hospital	 and	 thereafter.	 	 In	 some	 instances,	 she	 did	
      eventually	.	.	.	follow	recommended	procedures.		Her	refusals	went	
      beyond	 proper	 questioning	 and	 became	 obstructive	 and	
      potentially	harmful	to	the	vulnerable	newborn.			
      	
             .	.	.	.		
      	
             .	 .	 .	 [The	 mother]	 has	 sadly	 experienced	 traumatic	 brain	
      injury	 in	 2004	 from	 a	 car	 accident,	 which	 still	 caused	 residual	
      impairments	 involving	 attention,	 memory,	 and	 otherwise	 per	 a	
      2009	neuropsychological	evaluation.			
      	      	
             .	.	.	.		
      		     	
             The	jeopardy	is	summarized	as	the	mother’s	ongoing	failure	
      to	 accept	 medical	 and	 parenting	 advice	 regarding	 her	 newborn	
      [child],	coupled	with	unsafe	decision-making	involving	her	[child]	
      which	placed	[the	child]	at	risk	with	a	threat	of	serious	harm	and	
      deprivation	of	proper	health	care.			
      	      	
             .	.	.	.		
      	      	
             .	.	.	The	mother	needs	services	and	support	before	she	is	able	
      to	care	safely	for	[the	child]	independently.		
      	
	     [¶4]		Based	on	these	findings,	the	court	found,	by	a	preponderance	of	the	

evidence,	circumstances	of	jeopardy	to	the	child’s	health	and	welfare.		See	22	

M.R.S.	§§	4002(6)(A)-(B),	4035(2)	(2017).		The	mother	appeals.		See	22	M.R.S.	

§	4006.	
4	

                                        II.		DISCUSSION	

	        [¶5]		 The	mother	challenges	the	sufficiency	of	the	evidence	supporting	

the	jeopardy	finding.		We	review	the	District	Court’s	findings	of	fact	for	clear	

error;	 those	 findings	 will	 be	 upheld	 unless	 “there	 is	 no	 competent	 record	

evidence	that	can	rationally	be	understood	to	establish	as	more	likely	than	not	

that	the	child	was	in	circumstances	of	jeopardy	to	his	health	and	welfare.”		In	re	

M.E.,	2014	ME	98,	¶	16,	97	A.3d	1082	(quotation	marks	and	citations	omitted).		

Contrary	 to	 the	 mother’s	 contentions,	 the	 court’s	 findings	 as	 to	 the	 mother’s	

inability	to	adequately	care	for	the	child	and	to	make	safe	decisions	with	regard	

to	 necessary	 health	 care	 are	 fully	 supported	 by	 competent	 evidence	 in	 the	

record.		Therefore,	we	conclude	that	the	District	Court	did	not	err	in	finding	that	

the	child	was	in	circumstances	of	jeopardy.		See	22	M.R.S.	§§	4002(6)(A)-(B),	

4035(2);	In	re	M.E.,	2014	ME	98,	¶	16,	97	A.3d	1082.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Caitlin	Ross	Wahrer,	Esq.,	Chester	&	Vestal,	P.A.,	Portland,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
Portland	District	Court	docket	number	PC-2018-1	
FOR	CLERK	REFERENCE	ONLY